[Cite as State v. I'Juju, 2016-Ohio-3078.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :               No. 15AP-692
                                                               (C.P.C. No. 12CR-5591)
v.                                                 :
                                                           (REGULAR CALENDAR)
Hassen Habibi I'Juju,                              :

                 Defendant-Appellant.              :




                                             D E C I S I O N

                                        Rendered on May 19, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee.

                 On brief: Hassen Habibi I'juju, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} Hassen Habibi I'Juju, defendant-appellant, appeals the judgment of the
Franklin County Court of Common Pleas, in which the court denied his motion to correct
judgment entry pursuant to Crim.R. 36.
        {¶ 2} In 1985, the trial court found appellant guilty of two counts of aggravated
murder with death penalty specifications and one count of kidnapping with a firearm
specification. The trial court merged the two aggravated murder counts and sentenced
appellant to a single term of 3o years to life, to be served consecutively to a 10-to-25 year
term on the kidnapping count and 3 years on the firearm specification. This court
affirmed on appeal in State v. I'Juju, 10th Dist. No. 85AP-803 (Sept. 2, 1986).
        {¶ 3} On May 15, 2015, appellant filed a motion to correct judgment entry
pursuant to Crim.R. 36, alleging that his 1985 sentencing entry contained eight
No. 15AP-692                                                                                    2

deficiencies. On June 16, 2015, the trial court denied appellant's motion. Appellant
appealed the judgment of the trial court, asserting one assignment of error.                  We
subsequently granted appellant's motion to supplement his brief, to which he added a
second assignment of error. Appellant's assignments of error, which we have numbered
sequentially, are the following:
               [I.] THE TRIAL COURT ERRED IN OVERRULING
               APPELLANT'S MOTION TO CORRECT JUDGMENT ENTRY
               PURSUANT TO CRIMINAL RULE 36.

               [II.] SENTENCING ENTRY IS ERRED BECAUSE IT
               SENTENCED THE APPELLANT/DEFENDANT AS THE
               "PRINCIPAL   OFFENDER"  RATHER  THAN   THE
               "COMPLICITOR."

       {¶ 4} Appellant argues in his first assignment of error that the trial court erred
when it denied his motion to correct its 1985 judgment entry. Appellant filed his motion
pursuant to Crim.R. 36, which provides the following: "Clerical mistakes in judgments,
orders, or other parts of the record, and errors in the record arising from oversight or
omission, may be corrected by the court at any time." A clerical error or mistake refers to
"a mistake or omission, mechanical in nature and apparent on the record, which does not
involve a legal decision or judgment." State v. Brown, 136 Ohio App. 3d 816, 819-20 (3d
Dist.2000). Courts possess inherent authority to correct clerical errors in judgment
entries so that the record speaks the truth. State ex rel. Fogle v. Steiner, 74 Ohio St. 3d
158, 164 (1995), citing In re Estate of Cook, 19 Ohio St. 2d 121, 127 (1969). However, nunc
pro tunc entries are limited in proper use to reflecting what the court actually decided, not
what the court might or should have decided. Id., citing Webb v. W. Res. Bond & Share
Co., 115 Ohio St. 247, 256 (1926).
       {¶ 5} In his motion, appellant asserted his sentencing entry was deficient in the
following ways: (1) it failed to state which count of aggravated murder defendant was
convicted of for the purpose of sentencing; (2) it failed to state the aggravated element,
statute, and division of aggravated murder for the purpose of sentencing; (3) it failed to
state the jury's verdict in regard to the guilty verdict for the death penalty specification in
Count 1 and Count 2; (4) it failed to state the degree of kidnapping for sentencing
purposes; (5) it failed to state the verdict for the gun specification; (6) it failed to state the
No. 15AP-692                                                                                3

amount of court costs owed; (7) it failed to state the jail-time credit; and (8) it failed to
state appellant's amount of the jury fee.
       {¶ 6} The trial court denied appellant's motion, finding there was no clerical error
that it needed to correct. The court concluded that the sentencing entry complied with
Crim.R. 32(C) and was clear, so there was no need to issue a nunc pro tunc in the matter.
       {¶ 7} Crim.R. 32(C) provides, in pertinent part:
              Judgment. A judgment of conviction shall set forth the fact
              of conviction and the sentence. * * * The judge shall sign the
              judgment and the clerk shall enter it on the journal. A
              judgment is effective only when entered on the journal by the
              clerk.

       {¶ 8} After reviewing the arguments appellant raised in his motion to correct
judgement entry, we find they are barred by the law-of-the-case doctrine. Under the
doctrine of law of the case, "the decision of a reviewing court in a case remains the law of
that case on the legal questions involved for all subsequent proceedings in the case at both
the trial and reviewing levels." Nolan v. Nolan, 11 Ohio St. 3d 1, 3 (1984). This doctrine
ensures the consistency of results in a case and avoids endless litigation by settling the
issues. Id. Pursuant to the doctrine, a litigant may not raise arguments "which were fully
pursued, or available to be pursued, in a first appeal." Hubbard ex rel. Creed v. Sauline,
74 Ohio St. 3d 402, 404-05 (1996).
       {¶ 9} In State v. Monroe, 10th Dist. No. 13AP-598, 2015-Ohio-844, this court
applied the law-of-the-case doctrine to preclude a defendant's argument that the
sentencing entry did not comply with Crim.R. 32(C). In Monroe, the defendant was
convicted of eight counts of aggravated murder, one count of aggravated burglary, two
counts of aggravated robbery, and two counts of kidnapping. The trial court imposed the
death penalty. Upon direct appeal to the Supreme Court of Ohio, the court affirmed the
trial court on both the conviction and sentence. After other motions and filings in the
state and federal courts, the defendant filed a motion for a final appealable order,
asserting that the trial court's judgment did not comply with Crim.R. 32. As pertinent to
the present case, we first noted in Monroe that " '[t]he purpose of Crim.R. 32(C) is to
ensure that a defendant is on notice concerning when a final judgment has been entered
and the time for filing an appeal has begun to run.' " Id. at ¶ 26, quoting State v. Lester,
No. 15AP-692                                                                              4

130 Ohio St. 3d 303, 2011-Ohio-5204, ¶ 10, citing State v. Tripodo, 50 Ohio St. 2d 124, 127
(1977). We explained that, considering that the defendant timely filed his direct appeal of
the judgment, and the Supreme Court considered and ruled on the same, the defendant
could not credibly argue that he was not on notice regarding when a final judgment was
entered. Although the defendant suggested that the Supreme Court lacked subject-matter
jurisdiction to consider the direct appeal because the judgment entry was not final and
appealable, we rejected this argument, finding that by reviewing and affirming the trial
court's judgment, the Supreme Court implicitly found the trial court's judgment was a
final appealable order, and the doctrine of law of the case precluded this court from
reversing the Supreme Court's determination that the judgment entry was a final
appealable order. We concluded that it was only for the Supreme Court to re-examine the
law of the case itself had previously created to determine if that was the only means to
avoid injustice.
       {¶ 10} We find Monroe instructive and applicable to the present case. Initially, as
we found in Monroe, the purpose of Crim.R. 32(C) is to ensure that a defendant is on
notice concerning when a final judgment has been entered and the time for filing an
appeal has begun to run. Like the defendant in Monroe, in the present case, appellant
filed a direct appeal of the judgment; thus, appellant cannot credibly argue that he was
not on notice regarding when a final judgment was entered. Furthermore, consistent with
our reasoning in Monroe, by reviewing and affirming the trial court's judgment in I'Juju,
this court implicitly found the trial court's judgment was a final appealable order, and the
doctrine of law of the case would preclude both the trial court and this court from
concluding it was not a final appealable order.
       {¶ 11} Although we indicated in Monroe that an appellate court may choose to re-
examine the law of the case it has itself previously created if that is the only means to
avoid injustice, appellant has failed to demonstrate that any injustice would be prevented
by granting his motion. Appellant filed his motion to correct judgment entry 30 years
after the trial court filed the original judgment, and appellant has failed to convince us
that the trial court's issuing a new entry at this very late juncture would alleviate any
prejudice or prevent an injustice.
No. 15AP-692                                                                                 5

         {¶ 12} We note that, with regard to the seventh deficiency appellant listed in his
motion—that the 1985 sentencing entry failed to state his jail-time credit—appellant
cannot     avail   himself   of   the   provisions   under   R.C.    2929.19(B)(2)(g).    R.C.
2929.19(B)(2)(g)(iii), which became effective in 2012, permits an offender, "at any time
after sentencing," to file a motion in the sentencing court to correct any error made in
making a jail-time credit determination under division R.C. 2929.19(B)(2)(g)(i). Pursuant
to R.C. 2929.19(B)(2)(g)(i), which also became effective in 2012, a court must include in
the sentencing entry any jail-time credit.
         {¶ 13} Although appellant is correct that his 1985 judgment entry did not include
any provision for jail-time credit, the requirements in R.C. 2929.19(B)(2)(g)(i) went into
effect long after appellant had been sentenced. R.C. 2929.19(B)(2)(g)(iii) provides the
authority and procedure for correcting any error in making a determination only under
R.C. 2929.19(B)(2)(g)(i). Because appellant was sentenced before the amended statute
was effective in 2012, his jail-time credit was not determined under R.C.
2929.19(B)(2)(g)(i). Therefore, R.C. 2929.19(B)(2)(g)(iii) did not apply to confer
jurisdiction upon the trial court to entertain appellant's challenge to his 1985 jail-time
credit determination. See State v. Morgan, 1st Dist. No. C-140146, 2014-Ohio-5325, ¶ 7
(because the defendant was sentenced before R.C. 2929.19(B)(2)(g) was effective, his jail-
time credit was not determined under R.C. 2929.19(B)(2)(g)(i), and 2929.19(B)(2)(g)(iii)
did not apply to confer upon the common pleas court jurisdiction to entertain his
challenge to his 2010 jail-time credit determination).
         {¶ 14} Furthermore, we also note that in State v. Crane, 10th Dist. No. 85AP-780
(Apr. 1, 1986), which was decided only eight months after the 1985 judgment entry was
issued in this case, this court held that the trial court was not required to include jail-time
credit in the sentencing entry as jail-time credit was not a part of sentencing. We found
that none of the statutes or rules regulating the trial court's imposing sentence referred to
jail-time credit, and R.C. 2967.191, which provided for jail-time credit, was directed to the
Ohio Adult Parole Authority and was inapplicable to a trial court judge. Thus, at the time
appellant was sentenced in the present case, the trial court was not required to include
jail-time credit in the sentencing entry.
No. 15AP-692                                                                                    6

       {¶ 15} Therefore, for all of the foregoing reasons, we find the trial court did not err
when it denied appellant's motion to correct judgment entry, and we overrule appellant's
first assignment of error.
       {¶ 16} Appellant argues in his second assignment of error that the trial court's
sentencing entry was erroneous because it sentenced him as the principal offender rather
than the complicitor. Appellant contends that nowhere in the sentencing entry does it
indicate that he was convicted as a complicitor under R.C. 2923.03 and 2903.01.
However, insofar as appellant contends that this alleged defect rendered the sentencing
entry not a final appealable order and defective under Crim.R. 32(C), we reject it for the
same reasons explained in our disposition of appellant's first assignment of error.
Furthermore, appellant failed to raise this issue in his motion to correct judgment entry
filed in the trial court. It is well-settled law that issues not raised in the trial court may not
be raised for the first time on appeal because such issues are deemed waived. State v.
Barrett, 10th Dist. No. 11AP-375, 2011-Ohio-4986, ¶ 13. Under Crim.R. 52(B), we may
take notice of plain errors affecting substantial rights despite the fact that they were not
brought to the attention of the trial court.         We take notice of plain error only in
exceptional circumstances to prevent a manifest miscarriage of justice. State v. Sneed, 63
Ohio St. 3d 3, 10 (1992).       The error must constitute an obvious defect in the trial
proceedings and affect an appellant's substantial rights. State v. Carter, 10th Dist. No.
03AP-778, 2005-Ohio-291, ¶ 22. Appellant has not claimed plain error in this appeal and
we do not find plain error to have occurred. For these reasons, we overrule appellant's
second assignment of error.
       {¶ 17} Accordingly, appellant's two assignments of error are overruled, and the
judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                           Judgment affirmed.
                         DORRIAN, P.J., concurs in judgment only.
                            LUPER SCHUSTER, J., concurs.

                               ______________________